United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 5, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50289
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EDGAR DOMINGUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-03-CR-120-4
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Edgar Dominguez appeals his conviction for conspiracy to

distribute cocaine, aiding and abetting, and possession with

intent to distribute cocaine.   He argues that the evidence of his

guilty knowledge was insufficient to support either conviction.

     Because Dominguez did not renew his motion for judgment of

acquittal at the close of all evidence, our review of the

sufficiency of the evidence is limited to determining whether




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50289
                                -2-

there was “a manifest miscarriage of justice.”   See United States

v. Green, 293 F.3d 886, 895 (5th Cir. 2002) (citation omitted).

To find a miscarriage of justice, “the record must be devoid of

evidence of guilt or the evidence must be so tenuous that a

conviction is shocking."   United States v. Avants, 367 F.3d 433,

449 (5th Cir. 2004).

      The record in this case is not devoid of evidence of

Dominguez’s guilty knowledge, nor is his conviction shocking.

See id.   The jury could have inferred that Dominguez had

knowledge of the conspiracy and knowingly possessed cocaine based

on:   (1) the extent of his communications with the other co-

defendants, especially Stephen Vasquez, during the time of the

transaction; (2) the fact that Vasquez indicated to Sgt. Smith

that Dominguez was the source of the cocaine; (3) the fact that

the shoe box Dominguez delivered contained cocaine; (4) the fact

that the shoe box obviously contained something other than shoes;

and (5) the fact that, after delivering the box, Dominguez waited

in the parking lot instead of driving off.   Consequently, the

conviction is AFFIRMED.